DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims wherein the predetermined time interval is adjustable. 
However because the claim is a method claim, the steps disclosed must be recited in an active terms not passive and how the predetermined time interval is adjustable. 

Claim 14 recites wherein the adjustment coefficient is a ratio of an output voltage upper limit value to the output voltage reference value.
However the independent claim does not recite “an adjustment coefficient “and it’s unclear the how the adjustment coefficient would be used with the independent claim. 
The claims which 14 depends upon does not disclose the relationship either and also are subjected to the same 112 rejection.
The purpose of examination, claims 14 to 16 are read as photovoltaic strings


Claim limitation “a sending unit as recited in claim 9” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 1-17  are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (US 2014/0319920) in view of Yoscovich et al. (US 20170346295)

Re Claims 1 and 5, 9, 13-16; Kuboyama discloses a method for controlling photovoltaic power generation (2), applied to a photovoltaic power generation system, the photovoltaic power generation system comprises at least one photovoltaic string (2a, 26b and 2c-2d) and a control device (14), the photovoltaic string comprises a plurality of photovoltaic modules, each photovoltaic module comprises an optimizer (21b-d) connected to a photovoltaic unit (2), output ends (the right side of the converter) of all optimizers in the same string being connected to each other and the photovoltaic unit comprises at least one photovoltaic component (solar cell), the method comprising: (Fig. 1)
sending, at scheduled time (S12 and S16, Fig. 6), by the control device,(14) an output voltage reference value update instruction (Vdref2-4) to at least two of the optimizers, wherein the output voltage reference value update instruction is used to instruct the at least two of the 
Kuboyama does not disclose that the all optimizers in the same string being connected in series to each other and wherein the output voltage reference value update instruction is periodically, at a predetermined time interval, sent to the at least two of the optimizers in the each photovoltaic string, wherein the predetermined time interval is adjustable.
Yoscovich disclose that the all optimizers (202a and b) in the same string being connected in series to each other (Fig. 2a) and wherein the output voltage reference value update instruction (reference signal) is periodically (the short time is predetermined (e.g. the converter may draw a new reference sample from memory or sample an oscillating reference signal after a period of time such as about 10 microseconds or about 100 microseconds), at a predetermined time interval, sent to the at least two of the optimizers in the each photovoltaic string, wherein the predetermined time interval is adjustable (the “about” in the sentence allows the period of time to be adjustable since the “about” is not an exact number. The actual figure could be slightly higher or lower, therefore adjustable). (Par 0075)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have added the features of the controller shown by Yoscovich to the device of Kuboyama in order to adequately control the DC-DC converters so that adequate power is provided to the load so that the load can operate effectively and also arrange the converters in series in order to give a greater resultant voltage. Voltage increases if the number of cells increases. Series circuits do not overheat easily.

Re Claim 2; Yoscovich discloses wherein the optimizer is a direct current DC/DC converter, and a topology of the optimizer is any one of buck, boost, buck-boost, or boost- buck. (Par 0046-0048)

Re Claim 3; Kuboyama discloses wherein a communication between the control device (14) and the optimizer (21b-21d) is one of wired communication or wireless communication. (Fig. 1, wired connection)

Re Claim 4 and 6-8, 10-12 and 17; Kuboyama discloses wherein the output voltage reference value update instruction comprising a status parameter identifier, and the status parameter identifier is used to instruct the optimizers to update the output voltage reference value based on a preset adjustment coefficient; or the output voltage reference value update instruction carries an adjustment coefficient, so that the optimizer updates, after receiving the output voltage reference value update instruction, the output voltage reference value based on the adjustment coefficient.(Par 0029-30; The controller 14 determines the step-up ratios in such a manner that the input voltages Vdc2 to Vdc4 respectively match the voltage commands Vdcref2 to Vdcref4, and outputs to the DC/DC converters 21b to 21d the step-up ratios as step-up ratio commands (which are exemplary control commands) furthermore because output voltage reference value update instruction instruct the optimizers to update the output voltage reference value, it would be obvious that output voltage reference value update instruction has an preset adjustment coefficient to adequately influence the change. The disclosure of par 0029-0030 is similar to applicant’s par 0055)

Re Claim 18; Kuboyama further comprising an inverter (12), the control device is comprised in the inverter, the output ends of the at least two optimizers are connected to the inverter after being series connected with each other.(Par 0038, Fig. 1, the examiner reads 12 and 14 as the inverter)


Claim 1-17  are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2015/0364918) in view of Kim (US 9,583,645) and further in view of Yoscovich et al. (US 20170346295)

Regarding Independent Claim 1 Singh et al. disclose a method [Fig 1] for controlling photovoltaic power generation, applied to a photovoltaic power generation system [100] {4 (0030)}, the photovoltaic power generation system [100] comprises at least one photovoltaic string [string of 105s] {§ (0030)} and a control device [115] { (0030)}, the photovoltaic string [string of 105s] comprises a plurality of photovoltaic modules [within 105] {§ (0005, 0030)}, each photovoltaic module [100] comprises an optimizer [110] {§ (0030)} connected to a photovoltaic unit [105], output ends of all optimizers [110s] in the same string [string of 105s] being connected in series to each other and the photovoltaic unit [105] comprises at least one photovoltaic component [solar panel {F (0030, 0035, 0036)}. 
Singh et al. fail to disclose the method comprising: sending, at scheduled time, by the control device, an output voltage reference value update instruction to at least two of the optimizers, and wherein the output voltage reference value update instruction is periodically, at a 
wherein the output voltage reference value update instruction is used to instruct the at least two optimizers, to update an output voltage reference value; and
receiving, by the at least two of the optimizers, the output voltage reference value update instruction, and updating the output voltage reference value according to the output voltage reference value update instruction.
However, Kim et al. disclose a method [Figs 1-2] comprising: sending, at scheduled time [between presently sensed and previously sensed] {Col. 4, (L14-L16)}, by the control device [240] {Col. 4, (L14-L29)}, an output voltage reference value [preset reference value] {Col. 4, (L20-L26)} update instruction [Fig 5, via S520, $530] {Col. 6, (L43-L66)} to at least two of the optimizers [200s within 10] {Col. 3, (L38- L45)},
wherein the output voltage reference value [preset reference value] {Col. 2, (L9-L24)} update instruction is used to instruct the at least two optimizers [200s] {Col. 7, (L3-L41)} to update an output voltage reference value [with presently sensed reference value}; and
receiving, by the at least two of the optimizers [200s], the output voltage reference value [preset reference value] update instruction, and updating the output voltage reference value [preset reference value] according to the output voltage reference value [with presently sensed reference value] update instruction {Col. 4, (L30-L53)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Yoscovich disclose that the all optimizers (202a and b) in the same string being connected in series to each other (Fig. 2a) and wherein the output voltage reference value update instruction (reference signal) is periodically (the short time is predetermined (e.g. the converter may draw a new reference sample from memory or sample an oscillating reference signal after a period of time such as about 10 microseconds or about 100 microseconds), at a predetermined time interval, sent to the at least two of the optimizers in the each photovoltaic string, wherein the predetermined time interval is adjustable (the “about” in the sentence allows the period of time to be adjustable since the “about” is not an exact number. The actual figure could be slightly higher or lower, therefore adjustable). (Par 0075)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have added the features of the controller shown by Yoscovich to the device of Kuboyama in order to adequately control the DC-DC converters so that adequate power is provided to the load so that the load can operate effectively and also arrange the converters in series in order to give a greater resultant voltage. Voltage increases if the number of cells increases. Series circuits do not overheat easily.




Regarding Claim 3 Singh et al. disclose the method [Fig 1] according to claim 1, wherein a communication between the control device [115] {§ (0030)} and the optimizer is one of wired [wire| communication or wireless communication {§ (0035)}.

Regarding Claim 4 Singh et al. disclose the method [Fig 1] according to claim 1 {§ (0030, 0035, 0036)}. Singh et al. fail to disclose the output voltage reference value update instruction is a status parameter identifier, and the status parameter identifier is used to instruct the optimizer to update the output voltage reference value based on a preset adjustment coefficient; or the output voltage reference value update instruction carries an adjustment coefficient, so that the optimizer updates, after receiving the output voltage reference value update instruction, the output voltage reference value based on the adjustment coefficient. 
However, Kim et al. disclose an output voltage reference value [preset reference value] {Col. 4, (L20-L26)} update instruction [Fig 5, via S520,S530] is a status parameter [current] identifier, and the status parameter identifier is used to instruct [Fig 5, via $520,S530] {Col. 6, (L43-L66)} the optimizer [200] {Col. 4, (L2, L26-L29)} to update the output voltage reference [preset reference value] value based on a preset adjustment coefficient [AV] {Col. 5, (L10-L17)}; or
the output voltage reference value [presently sensed reference value] {Col. 2, (L9-L24)} update instruction [Fig 5, via S520,S530] carries an adjustment coefficient, so that the optimizer updates 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Regarding Independent Claim 5 Singh et al. disclose a method [Fig 1] for controlling photovoltaic power generation, applied to a photovoltaic power generation system [100] {4 (0030)}, the photovoltaic power generation system [100] comprises at least one photovoltaic string [string of 105s] {§ (0030)} and a control device [115] {§ (0030)},each photovoltaic string [string of 105s] comprises a plurality of photovoltaic modules [within 105] {§ (0005, 0030)}, each photovoltaic module [within 105s] {§ (0005, 0030)} comprises an optimizer [110] {{ (0030)} that is connected to a photovoltaic unit [105], output ends of all optimizers [110s] in the same string [string of 105s] being connected in series to each other and the photovoltaic unit [105] comprises at least one photovoltaic component [photovoltaic cell] {{ (0008, 0030, 0035, 0036)}.
Singh et al. fail to disclose the method comprising: sending at scheduled time, by the control device, an output voltage reference value update instruction to at least two of the optimizers,

However, Kim et al. disclose a method [Figs 1-2] comprising: sending at scheduled time [between presently sensed and previously sensed] {Col. 4, (L14-L16)}, by the control device [240] {Col. 4, (L14-L29)}, an output voltage reference value [preset reference value] {Col. 4, (L20-L26)} update instruction to at least two of the optimizers [200s within 10] {Col. 3, (L38-L45)}, 
wherein the output voltage reference value [preset reference value] {Col. 2, (L9-L24)} update instruction is used to instruct the optimizer [200] {Col. 7, (L3-L41)} to update an output voltage reference value [with presently sensed reference value] {Col. 4, (L30- L53)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Regarding Claim 6 Singh et al. disclose the method [Fig 1] according to claim 5 { (0030, 0035, 0036)}.
Singh et al. fail to disclose the output voltage reference value update instruction comprises a status parameter identifier, and the status parameter identifier is used to instruct the optimizer to update the output voltage reference value based on a preset adjustment coefficient.

However, Kim et al. disclose an output voltage reference value [preset reference value] {Col. 4, (L20-L26)} update instruction is a status parameter [MPPT] {Col. 6, (L8-L11)} 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Regarding Claim 7 Singh et al. disclose the method [Fig 1] according to claim 5 { (0030, 0035, 0036)}. Singh et al. fail to disclose the output voltage reference value update instruction comprising the adjustment coefficient used to instruct the optimizer to update the output voltage reference value based on the adjustment coefficient.
However, Kim et al. disclose an output voltage reference value [presently sensed reference value] {Col. 4, (L80-L53)} update instruction comprising the adjustment coefficient [AV] {Col. 5, (L10-L17)} used to instruct the optimizer [200] {Col. 4, (L2, L26- L29)} to update the output voltage reference value [presently sensed reference value] {Col. 4, (L30-L53)} based on the adjustment coefficient [AV] {Col. 5, (L10-L17)}. Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Regarding Claim 8 Singh et al. disclose the method [Fig 1] according to claim 7 {§ (0030, 0035, 0036)}. Singh et al. fail to disclose the output voltage reference value update instruction carries the adjustment coefficient.
However, Kim et al. disclose an output voltage reference value [preset reference value] {Col. 4, (L20-L26)} update instruction [Fig 5, via S520, S530] {Col. 6, (L43-L66)} carries the adjustment coefficient [AV] {Col. 5, (L10-L17)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Regarding Independent Claim 9 Singh et al. disclose a control device [Fig 1, (115)] {§ (0030)}, comprising: wherein the optimizers [110] {§ (0030)} are connected in series and deployed in a photovoltaic power generation system [100] {§ (0030)}, the photovoltaic power generation system [100] comprises at least one photovoltaic string [string of 105s] {4 (0030)} and a control device [115], each photovoltaic string [string of 105s] comprises a plurality of photovoltaic modules [within 105s] {J (0005, 0030)}, each photovoltaic module [plurality of 105s] comprises an optimizer [110] { (0030)} that is connected to a photovoltaic unit [105], and

the photovoltaic unit [105] comprises at least one photovoltaic component [solar panel {F (0030, 0035, 0036)}.
Singh et al. fail to disclose a sending unit, configured to send an output voltage reference value update instruction to a plurality of optimizers at scheduled time, wherein the output voltage 
However, Kim et al. disclose a sending unit [Fig 5, via S520, S530] {Col. 6, (L43-L66)}, configured to send an output voltage reference value [presently sensed reference value] {Col. 4, (L30-L53)} update instruction to a plurality of optimizers [200s] {Col. 4, (L2, L26- L29)} at scheduled time [between presently sensed and previously sensed] {Col. 4, (L14-L16)}, wherein the output voltage reference value [presently sensed reference value] update instruction is used to instruct the optimizers [200s] to update an output voltage reference value [preset reference value] {Col. 4, (L20-L26)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.
The combination does not disclose that the all optimizers in the same string being connected in series to each other and wherein the output voltage reference value update instruction is periodically, at a predetermined time interval, sent to the at least two of the optimizers in the each photovoltaic string, wherein the predetermined time interval is adjustable.
Yoscovich disclose that the all optimizers (202a and b) in the same string being connected in series to each other (Fig. 2a) and wherein the output voltage reference value update instruction (reference signal) is periodically (the short time is predetermined (e.g. the converter may draw a new reference sample from memory or sample an oscillating reference signal after a 


Regarding Claim 10 Singh et al. disclose the control device [Fig 1, (115)] {§ (0030)} according to claim 9 {f (0030, 0035, 0036)}.
Singh et al. fail to disclose the output voltage reference value update instruction comprises a status parameter identifier, and the status parameter identifier is used to instruct the at least two of the optimizers to update the output voltage reference value based on a preset adjustment coefficient.
However, Kim et al. disclose an output voltage reference value [preset reference value] {Col. 4, (L20-L26)} update instruction [Fig 5, via S520, S530] {Col. 6, (L43-L66)} comprises a status parameter [MPPT] {Col. 6, (L7-L11)} identifier, and the status parameter [MPPT] identifier is used to instruct the at least two of the optimizer [200s] {Col. 4, (L2, L26-L29)} to update the output voltage reference value [presently sensed reference value] {Col. 4, (L80-L53)} based on a preset adjustment coefficient [AV] {Col. 5, (L10-L17)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Regarding Claim 11 Singh et al. disclose the control device [Fig 1, (115)] {§ (0030)} according to claim 9 {f (0030, 0035, 0036)}.
Singh et al. fail to disclose the output voltage reference value upgrade instruction comprises an adjustment coefficient which is used to instruct the optimizers to update the output voltage reference value based on the adjustment coefficient.
However, Kim et al. disclose an output voltage reference value upgrade [presently sensed reference value] {Col. 4, (L80-L53)} instruction comprises an adjustment coefficient [AV] {Col. 5, (L10-L17)} which is used to instruct the optimizers [200s] {Col. 4, (L2, L26-L29)} to update the output voltage reference value [preset reference value] {Col. 4, (L20-L26)} based on the adjustment coefficient [AV] {Col. 5, (L10-L17)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Regarding Claim 12 Singh et al. disclose the control device [Fig 1, (115)] {4 (0030)} according to claim 11 {4 (0030, 0035, 0036)}.
Singh et al. fail to disclose the output voltage reference value update instruction carries the adjustment coefficient.
However, Kim et al. disclose an output voltage reference value [preset reference value] {Col. 4, (L20-L26)} update instruction [Fig 5, via S520, S530] {Col. 6, (L43-L66)} carries the adjustment coefficient [AV] {Col. 5, (L10-L17)}.


Regarding Independent Claim 13 Singh et al. disclose a photovoltaic power generation system [Fig 1, (100)] {4 (0030)}, comprising:
at least one photovoltaic string [string of 105s] {§ (0030)} and a control device [115] { (0030)}, each photovoltaic string [string of 105s] comprises a plurality of photovoltaic modules [within 105s] {| (0005, 0030)}, each photovoltaic module [within 105] {¥ (0005, 0030)} comprises an optimizer [110] {§ (0030)} that is connected to a photovoltaic unit [105], output ends of all optimizers [110s] in the same string [string of 105s] being connected in series to each other and the photovoltaic unit [105] comprises at least one photovoltaic component [solar panel {F (0030, 0035, 0036)}.
Singh et al. fail to disclose the control device is configured to send an output voltage reference value update instruction at scheduled time to at least two of the optimizers in the same string in each photovoltaic string, wherein the output voltage reference value update instruction is used to instruct the optimizers in each photovoltaic string to update an output voltage reference value; and the at least two optimizers are configured to: receive the output voltage reference value update instruction, and update the output voltage reference value according to the output voltage reference value update instruction and wherein the output voltage reference value update instruction is periodically, at a predetermined time interval, sent to the at least two of the optimizers in the each photovoltaic string, wherein the predetermined time interval is adjustable.

Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.
The combination does not disclose that the all optimizers in the same string being connected in series to each other and wherein the output voltage reference value update instruction is periodically, at a predetermined time interval, sent to the at least two of the optimizers in the each photovoltaic string, wherein the predetermined time interval is adjustable.
Yoscovich disclose that the all optimizers (202a and b) in the same string being connected in series to each other (Fig. 2a) and wherein the output voltage reference value update instruction (reference signal) is periodically (the short time is predetermined (e.g. the converter 

Regarding Claim 14 Singh et al. disclose the system [Fig 1, (100)] {§ (0030)} according to claim 13 {F (0030, 0035, 0036)}.
Singh et al. fail to disclose the adjustment coefficient is a ratio of an output voltage upper limit value to the output voltage reference value.
However, Kim et al. disclose an adjustment coefficient [AV] {Col. 5, (L6-L26)} is a ratio of an output voltage upper limit value [presently sensed Vref value] to the output voltage reference value [preset Vref value] {Col. 5, (L1-L32)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Regarding Claim 15 Singh et al. disclose the system [Fig 1, (100)] {§ (0030)} according to claim 14 {{(0030, 0035, 0036)}.

However, Kim et al. disclose if an actual output voltage [presently sensed Vref value] of the photovoltaic string [Fig 1, (string of 100s)] {Col. 3, (L46-L48)] is equal to the output voltage reference value [preset Vref] {(Col. 5, (L11)}, the adjustment coefficient [AV] {Col. 5, (L6-L26)} is determined as a natural number greater than 1 {(Col. 5, (L1-L26)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.
Note: when increased power or voltage is realized the [AV] coefficient is greater than 17. [AV] adjustment can be used to decrease or increase the output power or voltage. Regarding Claim 16
Singh et al. disclose the system [Fig 1, (100)] {§ (0030)} according to claim 14 {{ (0030, 0035, 0036)}.
Singh et al. fail to disclose if an actual output voltage [presently sensed Vref value] of the photovoltaic string [Fig 1, (string of 100s)] {Col. 3, (L46-L48)] is greater than the output voltage upper limit value [preset Vref value], the adjustment coefficient [AV] {Col. 5, (L6-L26)} is determined as a natural number greater than 0 and less than 1 {(Col. 5, (L1-L26)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Singh et al. and Kim et al. to have MPPT (maximum power point tracking) control based on a preset reference value and a presently sensed current value to deliver solar power efficiently even in case of bypassed solar cells.

Note: when decreased power or voltage is realized the [AV] coefficient is less than 1. [AV] adjustment can be used to decrease or increase the output power or voltage. 

Regarding Claim 17 Singh et al. disclose the method [Fig 1] according to claim 13 { (0030, 0035, 0036)}. Singh et al. fail to disclose the output voltage reference value update instruction is a status parameter identifier, and the status parameter identifier is used to instruct the optimizer to update the output voltage reference value based on a preset adjustment coefficient; or the output voltage reference value update instruction carries an adjustment coefficient, so that the at least two of optimizers update, after receiving the output voltage reference value update instruction, the output voltage reference value based on the adjustment coefficient.
However, Kim et al. disclose an output voltage reference value [preset reference value] {Col. 4, (L20-L26)} update instruction [Fig 5, via S520,S530] is a status parameter [current] identifier, and the status parameter identifier is used to instruct [Fig 5, via $520,S530] {Col. 6, (L43-L66)} the optimizer [200] {Col. 4, (L2, L26-L29)} to update the output voltage reference [preset reference value] value based on a preset adjustment coefficient [AV] {Col. 5, (L10-L17)}; or the output voltage reference value [presently sensed reference value] {Col. 2, (L9-L24)} update instruction [Fig 5, via S520,S530] carries an adjustment coefficient, so that the at least two of optimizers updates [200s] {Col. 7, (L3-L32)}, after receiving the output voltage reference value [presently sensed reference value] {Col. 2, (L9-L24)} update instruction [Fig 5, via S520,S530], the output voltage reference value [presently sensed reference value] {Col. 4, (L80-L53)} based on the adjustment coefficient [AV] {Col. 5, (L10-L17)}. 
.

Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. Pub No. US 2015/0364918, in view of Kim et al. Patent No. US 9583645 as applied to claim 13, and further in view of Yoscovich and Xu et al. Pub No. US 2018/0131321.

Regarding Claim 18 Singh et al. disclose the system [Fig 1, (100)] {§ (0030)} according to claim 13 {§ (0030,0035, 0036)}.
Singh et al. and Kim et al. fail to disclose an inverter, the control device is comprised in
the inverter, the output ends of the at least two optimizers are connected to the inverter
after being series connected with each other.
However, Xu et al. disclose an inverter [Fig 1, (800)] { (0056)}, the control device
[MPPT control] {{ (0004)} is comprised in the inverter [300], the output ends of the at
least two optimizers [200s] { (0003)} are connected to the inverter [300] after being
series [shown in Fig 1] connected with each other { (0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time
to have incorporated the teachings of Xu et al. into the combined teachings of Singh et al. and Kim et al. to enhance the overall conversion efficiency of the grid-connected photovoltaic system.

Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 08/05/2021, with respect to the rejection(s) of claim(s) 1-18 under 35.U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoscovich.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL KESSIE/
02/04/2022Primary Examiner, Art Unit 2836